DETAILED ACTION
1.	 Claims 1-20 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 101
3.	35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

		Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed inventions are directed to judicial exception involving abstract ideas, mental concepts without significantly more.

	35 USC § 101 Analysis: Step 1

	Claims 1-8 are directed to a method.
	Claims 9-16 are directed to a system, i.e. a machine.
	Claims 17-20 are directed to a computer program product. However, those claims are not statutory because they are encompassing an embodiment directed to signals per se as discussed in MPEP 2106.03.  See the explanation below. 

	Therefore, claims 1-16 fall into at least one of the four statutory categories. But claims 17-20 do not fall into at least one of the four statutory categories and they are not statutory.

	35 USC § 101 Analysis: Step 2A, Prong I (MPEP § 2106.04)

	Step 2A, Prong I of the 2019 Patent Examiner’s Guide (PEG) analyzes the claims to determine whether they recite subject matter that falls into one of the following groups of abstract ideas:
  mathematical concepts
mathematical relationships, mathematical formulas or equations, 	mathematical calculations
 certain methods of organizing human activity, and/or
fundamental economic principles or practices (including hedging, 	insurance, mitigating risk)
commercial or legal interactions (including agreements in the form of 	contracts; legal obligations; advertising, marketing or sales activities or 	behaviors; business relations)
managing personal behavior or relationships or interactions between 	people (including social activities, teaching, and following rules or 	instructions)
 mental processes.
concepts performed in the human mind (including an observation, 	evaluation, judgment, opinion)

		The following claims include limitations that recite an abstract idea and will be used to represent additional claims that merely elaborate on the recited abstract ideas for the remainder of the 35 U.S.C 101 rejection.

	Claim 1 recites the following abstract ideas:
“[A computer-implemented method comprising:] 
classifying, [by one or more processors,] a plurality of data points collected at different time points into a plurality of groups, wherein each of the plurality of groups comprises either potential abnormal data points or potential normal data points;
determining, [by the one or more processors,] a plurality of groups of potential abnormal data points from the plurality of groups; 
determining, [by the one or more processors,] correlations between a first group of the plurality of groups of potential abnormal data points with other groups of potential abnormal data points; and 
in response to the first group of the plurality of groups of potential abnormal data points being uncorrelated to a majority of the other groups of potential abnormal data points based on the correlations, 
identifying, [by the one or more processors,] data points in the first group as abnormal data points.”

	Claim 2 recites the following abstract ideas:
	“The method of claim 1, 
	wherein classifying the plurality of data points into the plurality of groups comprises: 
	classifying, by the one or more processors, the plurality of data points into the plurality of groups by using [a k-means clustering algorithm], 
	wherein either potential abnormal data points or potential normal data points comprised in each of the plurality of groups are collected within [a respective time window.]”
	
	Claim 3 recites the following abstract ideas:
	“The method of claim 1, 
	wherein determining the plurality of groups of potential abnormal data points from the plurality of groups comprises: 
	determining, [by the one or more processors,] each of the plurality of groups of potential abnormal data points based on a corresponding one of the plurality of groups comprising the potential abnormal data points; 
	25P201904787US01determining, [by the one or more processors,] whether each of the plurality of groups of potential abnormal data points is subject to a predetermined distribution; and 
	in response to a second group of the plurality of groups of potential abnormal data points being not subject to the predetermined distribution, removing, [by the one or more processors,] the second group from the plurality of groups of potential abnormal data points.”

	Claim 4 recites the following abstract ideas:
	“The method of claim 3, wherein the predetermined distribution is [a Gaussian distribution.]”

	Claim 5 recites the following abstract ideas:
	“The method of claim 3, 
	wherein determining whether each of the plurality of groups of potential abnormal data points is subject to the predetermined distribution comprises: 
	performing, [by the one or more processors, a Kolmogorov-Smirnov test] on each of the plurality of groups of potential abnormal data points.”

	Claim 6 recites the following abstract ideas:
	“The method of claim 3, 
	wherein determining whether each of the plurality of groups of potential abnormal data points is subject to the predetermined distribution comprises: 
	generating, [by the one or more processors, a Q-Q graph] based on each of the plurality of groups of potential abnormal data points; and 
	determining, [by the one or more processors,] whether each of the plurality of groups of potential abnormal data points is subject to the predetermined distribution based on [the Q- Q graph].”

	Claim 7 recites the following abstract ideas:
	“The method of claim 1, 
	wherein determining the correlations among the plurality of groups of potential abnormal data points comprises: 
	determining, [by the one or more processors,] the correlations among the plurality of groups of potential abnormal data points by performing [an Analysis of Variance] on the plurality of groups of potential abnormal data points.”

	Claim 8 recites the following abstract ideas:
	“The method of claim 1, further comprising: 
	26P201904787US01determining, [by the one or more processors,] a group of potential normal data points based on one of the plurality of groups comprising the potential normal data points; 
	determining, [by the one or more processors,] a normal data range, based on an average value of the group of potential normal data points and a standard deviation of the group of potential normal data points; and 
	in response to a data point in the group of potential normal data points falling outside the normal data range, identifying, [by the one or more processors,] the data point as an abnormal data point.”

	Claim 9 recites the following abstract ideas:
	“[A computer system comprising: 
	one or more processors, one or more computer-readable memories, one or more computer-readable tangible storage media, and program instructions stored on at least one of the one or more computer-readable tangible storage media for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories, wherein the computer system is capable of performing a method comprising:]
	classifying a plurality of data points collected at different time points into a plurality of groups, wherein each of the plurality of groups comprises either potential abnormal data points or potential normal data points; 
	determining a plurality of groups of potential abnormal data points from the plurality of groups; 
	determining correlations between a first group of the plurality of groups of potential abnormal data points with other groups of potential abnormal data points; and 
	in response to the first group of the plurality of groups of potential abnormal data points being uncorrelated to a majority of the other groups of potential abnormal data points based on the correlations, 
	identifying data points in the first group as abnormal data points.”

	Claim 10 recites the following abstract ideas:
	“The system of claim 9, wherein classifying the plurality of data points into the plurality of groups comprises: 
	27P201904787US01classifying the plurality of data points into the plurality of groups by using [a k-means clustering algorithm], wherein either potential abnormal data points or potential normal data points comprised in each of the plurality of groups are collected within [a respective time window.]”

	Claim 11 recites the following abstract ideas:
	“The system of claim 9, 
	wherein determining the plurality of groups of potential abnormal data points from the plurality of groups comprises: 
	determining each of the plurality of groups of potential abnormal data points based on a corresponding one of the plurality of groups comprising the potential abnormal data points; 
	determining whether each of the plurality of groups of potential abnormal data points is subject to a predetermined distribution; and 
	in response to a second group of the plurality of groups of potential abnormal data points being not subject to the predetermined distribution, removing the second group from the plurality of groups of potential abnormal data points.”

	Claim 12 recites the following abstract ideas:
	“The system of claim 11, 
	wherein the predetermined distribution is [a Gaussian distribution.]”

	Claim 13 recites the following abstract ideas:
	“The system of claim 11, 
	wherein determining whether each of the plurality of groups of potential abnormal data points is subject to the predetermined distribution comprises: 
	performing [a Kolmogorov-Smirnov test] on each of the plurality of groups of potential abnormal data points.”

	Claim 14 recites the following abstract ideas:
	“The system of claim 11, 
	wherein determining whether each of the plurality of groups of potential abnormal data points is subject to the predetermined distribution comprises: 
	generating [a Q-Q graph] based on each of the plurality of groups of potential abnormal data points; and 
	determining whether each of the plurality of groups of potential abnormal data points is subject to the predetermined distribution based on [the Q-Q graph.]”

	Claim 15 recites the following abstract ideas:
	“The system of claim 9, 
	wherein determining the correlations among the plurality of groups of potential abnormal data points comprises: 
	determining the correlations among the plurality of groups of potential abnormal data points by performing [an Analysis of Variance] on the plurality of groups of potential abnormal data points.”

	Claim 16 recites the following abstract ideas:
	“The system of claim 9, further comprising: 
	determining a group of potential normal data points based on one of the plurality of groups comprising the potential normal data points; 
	determining, based on an average value of the group of potential normal data points and a standard deviation of the group of potential normal data points, a normal data range; and 
	in response to a data point in the group of potential normal data points falling outside the normal data range, identifying the data point as an abnormal data point.”

	Claim 17 (Even knowing this claim does not follow under a statutory category, the examiner analyzed the claim to explain the abstract ideas recited in the claim.) recites the following abstract ideas:
	“[A computer program product, comprising: 
	one or more computer-readable tangible storage media and program instructions stored on at least one of the one or more computer-readable tangible storage media, the program instructions executable by a processor to cause the processor to perform a method comprising:]
	classifying a plurality of data points collected at different time points into a plurality of groups, wherein each of the plurality of groups comprises either potential abnormal data points or potential normal data points; 
	determining a plurality of groups of potential abnormal data points from the plurality of groups; 
	determining correlations between a first group of the plurality of groups of potential abnormal data points with other groups of potential abnormal data points; and 
	29P201904787US01in response to the first group of the plurality of groups of potential abnormal data points being uncorrelated to a majority of the other groups of potential abnormal data points based on the correlations, 	identifying data points in the first group as abnormal data points.”

	Claim 18 recites the following abstract ideas:
	“The computer program product of claim 17, 
	wherein classifying the plurality of data points into the plurality of groups comprises: classifying the plurality of data points into the plurality of groups by using [a k-means clustering algorithm,] 
	wherein either potential abnormal data points or potential normal data points comprised in each of the plurality of groups are collected within [a respective time window.]”

	Claim 19 recites the following abstract ideas:
	“The computer program product of claim 17, 
	wherein determining the plurality of groups of potential abnormal data points from the plurality of groups comprises: 
	determining each of the plurality of groups of potential abnormal data points based on a corresponding one of the plurality of groups comprising the potential abnormal data points; 
	determining whether each of the plurality of groups of potential abnormal data points is subject to [a predetermined distribution]; and 
	in response to a second group of the plurality of groups of potential abnormal data points being not subject to the predetermined distribution, removing the second group from the plurality of groups of potential abnormal data points.”

	Claim 20 recites the following abstract ideas:
	“The computer program product of claim 19, 
	wherein the predetermined distribution is [a Gaussian distribution.]”

	The examiner submits that the foregoing claim limitations constitute a “mental process”, as the claims cover performance of the limitations in the human mind, given the broadest reasonable interpretation.

	Regarding claims 1, 9, and 17. The claims similarly recite the following limitations at a high level of generality as drafted, encompassing a type of mental steps:

	The limitation of “classifying, … a plurality of data points collected at different time points into a plurality of groups, wherein each of the plurality of groups comprises either potential abnormal data points or potential normal data points;”
		A human can reasonably perform in the mind “classifying” as a mental evaluation or judgement of a class/group to which a data point belongs. This is similar to “collecting information, analyzing it” and “collecting and comparing known information” which are identified as mental processes per MPEP 2106.04(a)(2)(III)(A).
	
	The limitation of “determining, … a plurality of groups of potential abnormal data points from the plurality of groups;”
	A human can reasonably perform in the mind a mental evaluation or judgement (based on any criteria) that there are groups of potential abnormal data points within the classified/grouped data. For example, this would include mentally judging a data point or group of data points as an outlier.

	The limitation of “determining, … correlations between a first group of the plurality of groups of potential abnormal data points with other groups of potential abnormal data points;”
	A human can reasonably perform in the mind a mental evaluation or judgement that two groups of data are similar or share some relationship or connection (i.e. a correlation). This encompasses a mental evaluation or judgement that two groups of abnormal data points are correlated based on any observed criteria.

	The limitation of “in response to the first group of the plurality of groups of potential abnormal data points being uncorrelated to a majority of the other groups of potential abnormal data points based on the correlations, identifying, … data points in the first group as abnormal data points.”
	A human can reasonably perform in the mind a mental evaluation, observation, or judgement from the data. For example, evaluating or judging based on the described criteria that the data points are “abnormal” and uncorrelated with other groups, which is mentally performable by a human.

	Regarding claims 2, 10, and 18. The claims similarly recite the following limitations at a high level of generality as drafted, encompassing a type of mental steps:

	The limitation of “classifying, by the one or more processors, the plurality of data points into the plurality of groups by using a k-means clustering algorithm,”
		A human can reasonably perform in the mind “classifying” as a mental evaluation or judgement of a class/group to which a data point belongs. Further, it is noted that the limitation is using a k-means clustering algorithm with is known as an algorithm to make observations belongs to a cluster to serving as a prototype of the cluster, such task can be done by a human observation. This is similar to “collecting information, analyzing it” and “collecting and comparing known information” which are identified as mental processes per MPEP 2106.04(a)(2)(III)(A).

	The limitation of “wherein either potential abnormal data points or potential normal data points comprised in each of the plurality of groups are collected within a respective time window.”
	A human can reasonably perform in the mind “collected” as a mental evaluation or judgement or observation of a class/group data collected to define any anomaly of the collected data within a time frame predetermined. This is similar to “collecting information, analyzing it” and “collecting and comparing known information” which are identified as mental processes per MPEP 2106.04(a)(2)(III)(A).

	Regarding claims 3, 11, and 19. The claims similarly recite the following limitations at a high level of generality as drafted, encompassing a type of mental steps:

	The limitation of “determining, by the one or more processors, each of the plurality of groups of potential abnormal data points based on a corresponding one of the plurality of groups comprising the potential abnormal data points;”
	A human can reasonably perform in the mind a mental evaluation or judgement that two groups of data are similar or share some relationship or connection (i.e. a correlation). This encompasses a mental evaluation or judgement that two groups of abnormal data points are correlated based on any observed criteria. 
	
	The limitation of “determining, by the one or more processors, whether each of the plurality of groups of potential abnormal data points is subject to a predetermined distribution;”
	A human can reasonably perform in the mind a mental evaluation or judgement (based on any criteria) that there are groups of potential abnormal data points within the classified/grouped data. For example, this would include mentally judging a data point or group of data points as an outlier. Further, it is noted that a predetermined distribution is determined to group the potential abnormal data points. Determine an algorithm that classify/evaluate/group data can be reasonably perform in a human mind. 

	The limitation of “in response to a second group of the plurality of groups of potential abnormal data points being not subject to the predetermined distribution, removing, by the one or more processors, the second group from the plurality of groups of potential abnormal data points.”
	A human can reasonably perform in the mind a mental evaluation, observation, or judgement from the data. For example, evaluating or judging based on the described criteria that the group data points are “abnormal” and uncorrelated with other groups, which is mentally performable by a human. Further, it is noted that one of the collected and determined groups of data points can be removed based on the analyze of the collected groups of data points. This is similar to “collecting information, analyzing it” and “collecting and comparing known information” which are identified as mental processes per MPEP 2106.04(a)(2)(III)(A).

	Regarding claims 4, 12, and 20. The claims similarly recite the following limitations at a high level of generality as drafted, encompassing a type of mental steps:

	The limitation of “wherein the predetermined distribution is a Gaussian distribution.”
	A human can reasonably perform in the mind a mental judgement to predetermined a distribution algorithm such the Gaussian distribution. Gaussian distribution is a continuous function approximating the exact binomial distribution of events. Upon collecting a plurality of data points, a human mind can reasonably perform a mathematical function/equation defining the approximation of data points.

	Regarding claims 5, and 13. The claims similarly recite the following limitations at a high level of generality as drafted, encompassing a type of mental steps:
	The limitation of “performing, by the one or more processors, a Kolmogorov-Smirnov test on each of the plurality of groups of potential abnormal data points.”
	A human can reasonably perform in the mind a mental judgement to predetermined an algorithm such the Kolmogorov-Smirnov to perform statistical test in a plurality of groups of potential abnormal data points. Using Kolmogorov-Smirnov to compare collected data points is also similar to “collecting information, analyzing it” and “collecting and comparing known information” which are identified as mental processes per MPEP 2106.04(a)(2)(III)(A).

	Regarding claims 6, and 14. The claims similarly recite the following limitations at a high level of generality as drafted, encompassing a type of mental steps:

	The limitation of “generating, by the one or more processors, a Q-Q graph based on each of the plurality of groups of potential abnormal data points;”
	A human can reasonably perform in the mind “generating” as a mental evaluation or judgement to determine the plurality of groups of potential abnormal data points that form the Q-Q graph. A Q-Q plot is a probability plot, which is a graphical method for comparing two probability distributions by plotting their quantiles against each other. This is similar to “collecting information, analyzing it” and “collecting and comparing known information” which are identified as mental processes per MPEP 2106.04(a)(2)(III)(A).

	The limitation of “determining, by the one or more processors, whether each of the plurality of groups of potential abnormal data points is subject to the predetermined distribution based on the Q-Q graph.”
	A human can reasonably perform in the mind a mental evaluation or judgement (based on any criteria) that there are groups of potential abnormal data points within the classified/grouped data. For example, this would include mentally judging a data point or group of data points as an outlier of the Q-Q graph.

	Regarding claims 7, and 15. The claims similarly recite the following limitations at a high level of generality as drafted, encompassing a type of mental steps:
	The limitation of “determining, by the one or more processors, the correlations among the plurality of groups of potential abnormal data points by performing an Analysis of Variance on the plurality of groups of potential abnormal data points.”
	A human can reasonably perform in the mind a mental evaluation or judgement that two groups of data are similar or share some relationship or connection (i.e. a correlation). This encompasses a mental evaluation or judgement that two groups of abnormal data points are correlated based on any observed criteria. It is noted that the correlation is uses Analysis of Variance on the plurality of groups of potential abnormal data points. Analysis of Variance is a know statistical formula used to compare variances across the means (or average) of different groups. Therefore, this is similar to “collecting information, analyzing it” and “collecting and comparing known information” which are identified as mental processes per MPEP 2106.04(a)(2)(III)(A).
	Regarding claims 8, and 16. The claims similarly recite the following limitations at a high level of generality as drafted, encompassing a type of mental steps:
	The limitation of “determining, by the one or more processors, a group of potential normal data points based on one of the plurality of groups comprising the potential normal data points;” 
	A human can reasonably perform in the mind a mental evaluation or judgement (based on any criteria) that there are groups of potential abnormal data points within the classified/grouped data. For example, this would include mentally judging a data point or group of data points as an outlier.

	The limitation of “determining, by the one or more processors, a normal data range, based on an average value of the group of potential normal data points and a standard deviation of the group of potential normal data points;”
	A human can reasonably perform in the mind a mental evaluation or judgement that two groups of data are similar or share some relationship or connection or belongs to a same data range or follow the same standards (i.e. a correlation). This encompasses a mental evaluation or judgement that two groups of abnormal data points are correlated based on any observed criteria.

	The limitation of “in response to a data point in the group of potential normal data points falling outside the normal data range, identifying, by the one or more processors, the data point as an abnormal data point.”
	A human can reasonably perform in the mind a mental evaluation, observation, or judgement from the data. For example, evaluating or judging based on the described criteria that the data points are “outside the normal data range” and uncorrelated with other groups, which is mentally performable by a human.

	Dependent claims 2-8, 10-16, and 18-20 further elaborate upon the recited abstract ideas in claims 1, 9 and 17.
	Accordingly, claims 1-20 recite at least one abstract idea.

	35 USC § 101 Analysis: Step 2A, Prong II (MPEP § 2106.04)

	Step 2A, Prong II of the 2019 PEG analyzes the claims to determine whether the claim recites any additional limitations that integrate the abstract idea into a practical application. The following claims recite additional limitations:
	
	Claims 1, 9, and 17 recite the following additional limitations that do not provide integration into a practical application:

	The limitation of “computer-implemented”, “one or more processors”, “computer system”, “one or more computer-readable memories”, and “one or more computer-readable tangible storage media” which is a high-level recitation of a generic computer components and represents mere instructions to apply on a computer as in MPEP 2106.05(f), which does not provide integration into a practical application.
	Claims 2, 10, and 18 recite the following additional limitation that does not provide integration into a practical application:

	The limitation of “a k-means clustering algorithm” the recitation of the k-means clustering algorithm does not provide integration into a practical application. The k-means clustering algorithm is simple performing mathematical concepts grouping is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations. See MEPP 2106.04(a)(2). 

	Claims 3, 11, and 19 recite the following additional limitation that does not provide integration into a practical application:

	The limitation of “a predetermined distribution” the predetermined distribution appears to act as an algorithm to mere data gathering to testing a system. The predetermined distribution then presenting the data points using a plurality of statistics generated based on the predetermined distribution algorithm. See MPEP 2106.05(g).  Therefore, it is an insignificant extra-solution activity.

	Claims 4, 12, and 20 recite the following additional limitation that does not provide integration into a practical application:

	The limitation of “a Gaussian distribution” the recitation of the k-means clustering algorithm/function/equation does not provide integration into a practical application. The Gaussian distribution is simple performing mathematical concepts grouping is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations. See MEPP 2106.04(a)(2). 

	Claims 5, and 13 recite the following additional limitation that does not provide integration into a practical application:

	The limitation of “a Kolmogorov-Smirnov test” the recitation of the Kolmogorov-Smirnov algorithm/function/equation does not provide integration into a practical application. The Kolmogorov-Smirnov test is simple performing mathematical concepts grouping is defined as mathematical relationships, mathematical formulas or equations, and mathematical calculations. See MEPP 2106.04(a)(2).

	Claims 6, and 14 recite the following additional limitation that does not provide integration into a practical application:

	The limitation of “a Q-Q graph” the Q-Q graph appears to act as an algorithm/function to mere gathering statistics data, evaluate the statistics data and as result display in a graph such as the Q-Q graph. “iii. Presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price, OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93;”. See MPEP 2106.05(g). Therefore, it is an insignificant extra-solution activity.
	
	Claims 7, and 15 recite the following additional limitation that does not provide integration into a practical application:

	The limitation of “an Analysis of Variance” the Analysis of Variance appears to act as an algorithm/function to mere gathering statistics data, and evaluate the statistics data. See MPEP 2106.05(g). Therefore, it is an insignificant extra-solution activity.

	Claim 8 recites the following additional limitation that does not provide integration into a practical application:

	The limitation of “one or more processors” which is a high-level recitation of a generic computer components and represents mere instructions to apply on a computer as in MPEP 2106.05(f), which does not provide integration into a practical application.

		Further, the additional limitations of claims 1-20 are recited at a high level of generality, defined by function, such that the machine is not an integral part of the claim (MPEP § 2106.04(d).I.).
	The additional limitations do not:
Reflect an improvement in the functioning of a computer, or to any other technology or technical field – (MPEP § 2106.05(a)).
Apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo.
Apply the judicial exception with, or by use of, a particular machine – (MPEP § 2106.05(b)).
Effect a transformation or reduction of a particular article to a different state or thing – (MPEP § 2106.05(c)).
Apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception – (MPEP § 2106.05(e)).

	Dependent claim 16 further elaborate upon the recited abstract ideas in claim 9, but do not provide additional elements, and so do not integrate the abstract ideas into a practical application.

	Therefore, claims 1-20 do not integrate the recited abstract ideas into a practical application.

	35 U.S.C § 101 Analysis: Step 2B (MPEP § 2106.05)
	Step 2B of the Revised Guidance analyzes the claims to determine if the claims recite additional limitations that amount to significantly more than the judicial exception.
	When considered individually or in combination, the additional limitations of claims 1-20 do not amount to significantly more than the judicial exception for the same reasons discussed above as to why the additional limitations do not integrate the abstract idea into a practical application. The additional elements of outlined in Step 2A performing functions as designed simply accomplishes execution of the abstract ideas.
	Further, the additional elements reciting generic computer components, mathematical algorithms/equation, and insignificant extra-solutions activities are function as mere instructions to apply on a computer per MPEP 2106.04(a)(2), 2106.05(f), and 2106.05(g) are carried over and do not provide significantly more than the abstract idea. Looking at the limitations in combination and the claim as a whole does not change this conclusion and the claim is ineligible.

	Therefore, the additional limitations of claims 1-20 do not amount to significantly more than the judicial exception.

	Thus, claims 1-20 recite abstract ideas with additional elements rendered at a high level of generality resulting in claims that do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception.

As per claims 17-20, the claims as a whole define “A computer program product, comprising: one or more computer-readable tangible storage media and program instructions stored on at least one of the one or more computer-readable tangible storage media…” The claim only recites that the computer program product comprises a “tangible” computer-readable storage media. As per MPEP 2106.03, “Even when a product has a physical or tangible form, it may not fall within a statutory category” and may still encompass signals per se. Further, there is no special definition provided in the specification for the claimed term “computer-readable tangible storage media” that disavows signals. The only definition in the specification in paragraph [0083] relates to the term “computer readable storage medium” not the claimed term “computer-readable tangible storage medium.” Thus, the claim still encompasses an embodiment directed to signals per se as discussed in MPEP 2106.03. 
Therefore, the claims are not statutory under 35 U.S.C. § 101 signals per se. Emphasis (signals per se). 
The examiner suggests: Amending the claim to embody the computer program product on “non-transitory computer-readable storage medium” or equivalent that excludes computer readable medium as a “signal”, “carrier wave”, or “transmission medium” which are deemed non-statutory. See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007). When the BRI encompasses transitory forms of signal transmission, a rejection under 35 U.S.C. § 101 as failing to claim statutory subject matter would be appropriate. Thus, a claim to a computer readable medium that can be a compact disc or a carrier wave covers a non-statutory embodiment and therefore should be rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. See, e.g., Mentor Graphics v. EVE-USA, Inc., 851 F.3d at 1294-95, 112 USPQ2d at 1134 (claims to a "machine-readable medium" were non-statutory, because their scope encompassed both statutory random-access memory and non-statutory carrier waves). 
Any amendment to the claim should be commensurate with its corresponding disclosure.

Dependent claims 18-20 are also rejected for inheriting the deficiencies of the base claims.

Claim Rejections - 35 USC § 103
5. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


6.	Claims 1, 9, and 17 are rejected under 35 U.S.C. § 103 as being unpatentable over Bowman et al. (US 8306931 B1) in view of Jeong et al. (US 20190079821 A1).

As per claim 1, Bowman teaches a computer-implemented method comprising (Bowman, fig. 4, Column 23, Lines 60-64, “… method 400 for configuring neural networks to detect abnormalities during performance of a monitored system.” Wherein the method is interpreted as the computer-implemented method): 
classifying, by one or more processors, a plurality of data points collected at different time points into a plurality of groups, wherein each of the plurality of groups comprises either potential abnormal data points or potential normal data points (Bowman, fig. 1, Column 10, Lines 15-29, “… personal computers, desktop computers, laptop computers, message processors, hand-held devices …” wherein all the device herein has one or more processors. Further, Column 3, Lines 58-65, “The present invention extends to methods, systems, and computer program products for detecting, classifying, and tracking abnormal events and their relationships in a data stream. Embodiments of the invention include an integrated set of algorithms that facilitate detecting, characterizing and tracking abnormalities in real-time data streams based upon normal and abnormal historical data and on signature clusters labeled as predominantly normal or abnormal.” Wherein the real-time data streams are interpreted to be data streams collected in different time than the historical data. The data streams collected and the historical data are interpreted as the plurality of data points collected at different time points. The data streams collected and the historical data is classified as predominantly normal or abnormal. Wherein classification can be classified as normal or abdominal groups); 
	determining, by the one or more processors, a plurality of groups of potential abnormal data points from the plurality of groups (Bowman, Column 5, Lines 8-11, “The abnormality signatures are clustered based on similarities between abnormality signatures and then the clusters are probabilistically classified based upon known or conjectured abnormality cause types.” Wherein the abnormality signatures are clustered is interpreted as determined the plurality of groups of potential abnormal data points from the plurality of groups. Further, Column 8, Lines 5-10, “The abnormality signatures are classified into clusters based on similarities between abnormality signatures.”);
However, it is noted that the prior art of Bowman does not explicitly teach “determining, by the one or more processors, correlations between a first group of the plurality of groups of potential abnormal data points with other groups of potential abnormal data points and in response to the first group of the plurality of groups of potential abnormal data points being uncorrelated to a majority of the other groups of potential abnormal data points based on the correlations, identifying, by the one or more processors, data points in the first group as abnormal data points.”
On the other hand, in the same field of endeavor, Jeong teaches determining, by the one or more processors, correlations between a first group of the plurality of groups of potential abnormal data points with other groups of potential abnormal data points (Jeong, fig. 8-11, par. [0118], [0167]-[0168], identifying an event correlation. Where the event correlation is determined between a group of CIs event occurred in a 10 minutes time frame and other CIs events occurred outside of the 10 minute time frame. Where the group of CIs event occurred in a 10 minutes time frame is interpreted as the first group of the plurality of groups of potential abnormal data points, and the other CIs events occurred outside of the 10 minute time frame is interpreted as the other groups of potential abnormal data points); and 
in response to the first group of the plurality of groups of potential abnormal data points being uncorrelated to a majority of the other groups of potential abnormal data points based on the correlations (Jeong, fig. 8-11, par. [0168], “CI(3) and CI(5)) which occur after 10 minutes from the occurrence time of the incident CI event may be considered as CIs or CI events which do not have a correlation.” Where the CI(3) and CI(5)) are interpreted as the CI(2), CI(8), CI(7), CI(4), and CI(6)) within 10 minutes from Jul. 17, 2017 13:10:20 which is the occurrence time of the incident CI event may be considered as the CIs or the CI events having the correlate first group of the plurality of groups of potential abnormal data points being uncorrelated to a majority of the other groups of potential abnormal data points based on the correlations. Once CI(3) and CI(5)) is less events than the correlate events CI(2), CI(8), CI(7), CI(4), and CI(6)) within 10 minutes from Jul. 17, 2017 13:10:20 which is the occurrence time of the incident CI event may be considered as the CIs or the CI events having the correlation, for example), 
identifying, by the one or more processors, data points in the first group as abnormal data points (Jeong, fig. 10, par. [0167]-[0169], “… an exemplary technique of identifying an event correlation according to an exemplary embodiment of the present disclosure.” Where the CIs (for example, CI(2), CI(8), CI(7), CI(4), and CI(6)) within 10 minutes from Jul. 17, 2017 13:10:20 which is the occurrence time of the incident CI event may be considered as the CIs or the CI events having the correlation. The events CI(2), CI(8), CI(7), CI(4), and CI(6)) are interpreted to being identified, by the one or more processors, data points in the first group as abnormal data points). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Jeong that teaches technique for processing fault events of an IT system into Bowman that teaches classifying, and tracking abnormal data in a data stream. Additionally, this improves anomaly detection in network traffic data.
The motivation for doing so would be to define information between entities for a root cause analysis of fault which facilitate the management of the entities (Jeong par. [0009]). 

As per claim 9, Bowman teaches a computer system comprising (Bowman, Column 1, Line 21-35, computer system): 
one or more processors (Bowman, fig. 1, Column 10, Lines 15-29, “… personal computers, desktop computers, laptop computers, message processors, hand-held devices …” wherein all the device herein has one or more processors), 
one or more computer-readable memories (Bowman, Column 9, Lines 13-15, “computer-readable media can be any available media that can be accessed by a general purpose or special purpose computer system.”), 
one or more computer-readable tangible storage media (Bowman, Column 9, Lines 23-25, “Computer storage media includes RAM, ROM, EEPROM, CD-ROM or other optical disk storage, magnetic disk storage or other magnetic storage devices, or any other medium”), and 
program instructions stored on at least one of the one or more computer-readable tangible storage media for execution by at least one of the one or more processors via at least one of the one or more computer-readable memories (Bowman, Column 9, Lines 15-17, “Computer-readable media that store computer-executable instructions are physical storage media.” Where the computer-readable media is interpreted as the one of the one or more computer-readable memories),
wherein the computer system is capable of performing a method (Bowman, fig. 4, Column 23, Lines 60-64, “… method 400 for configuring neural networks to detect abnormalities during performance of a monitored system.” Wherein the method is interpreted as the computer-implemented method) comprising: 
classifying a plurality of data points collected at different time points into a plurality of groups, wherein each of the plurality of groups comprises either potential abnormal data points or potential normal data points (Bowman, fig. 1, Column 10, Lines 15-29, “… personal computers, desktop computers, laptop computers, message processors, hand-held devices …” wherein all the device herein has one or more processors. Further, Column 3, Lines 58-65, “The present invention extends to methods, systems, and computer program products for detecting, classifying, and tracking abnormal events and their relationships in a data stream. Embodiments of the invention include an integrated set of algorithms that facilitate detecting, characterizing and tracking abnormalities in real-time data streams based upon normal and abnormal historical data and on signature clusters labeled as predominantly normal or abnormal.” Wherein the real-time data streams are interpreted to be data streams collected in different time than the historical data. The data streams collected and the historical data are interpreted as the plurality of data points collected at different time points. The data streams collected and the historical data is classified as predominantly normal or abnormal. Wherein classification can be classified as normal or abdominal groups); 
determining a plurality of groups of potential abnormal data points from the plurality of groups (Bowman, Column 5, Lines 8-11, “The abnormality signatures are clustered based on similarities between abnormality signatures and then the clusters are probabilistically classified based upon known or conjectured abnormality cause types.” Wherein the abnormality signatures are clustered is interpreted as determined the plurality of groups of potential abnormal data points from the plurality of groups. Further, Column 8, Lines 5-10, “The abnormality signatures are classified into clusters based on similarities between abnormality signatures.”);
However, it is noted that the prior art of Bowman does not explicitly teach “determining correlations between a first group of the plurality of groups of potential abnormal data points with other groups of potential abnormal data points; and in response to the first group of the plurality of groups of potential abnormal data points being uncorrelated to a majority of the other groups of potential abnormal data points based on the correlations, identifying data points in the first group as abnormal data points.”
On the other hand, in the same field of endeavor, Jeong teaches determining correlations between a first group of the plurality of groups of potential abnormal data points with other groups of potential abnormal data points (Jeong, fig. 8-11, par. [0118], [0167]-[0168], identifying an event correlation. Where the event correlation is determined between a group of CIs event occurred in a 10 minutes time frame and other CIs events occurred outside of the 10 minute time frame. Where the group of CIs event occurred in a 10 minutes time frame is interpreted as the first group of the plurality of groups of potential abnormal data points, and the other CIs events occurred outside of the 10 minute time frame is interpreted as the other groups of potential abnormal data points); and 
in response to the first group of the plurality of groups of potential abnormal data points being uncorrelated to a majority of the other groups of potential abnormal data points based on the correlations (Jeong, fig. 8-11, par. [0168], “CI(3) and CI(5)) which occur after 10 minutes from the occurrence time of the incident CI event may be considered as CIs or CI events which do not have a correlation.” Where the CI(3) and CI(5)) are interpreted as the CI(2), CI(8), CI(7), CI(4), and CI(6)) within 10 minutes from Jul. 17, 2017 13:10:20 which is the occurrence time of the incident CI event may be considered as the CIs or the CI events having the correlate first group of the plurality of groups of potential abnormal data points being uncorrelated to a majority of the other groups of potential abnormal data points based on the correlations. Once CI(3) and CI(5)) is less events than the correlate events CI(2), CI(8), CI(7), CI(4), and CI(6)) within 10 minutes from Jul. 17, 2017 13:10:20 which is the occurrence time of the incident CI event may be considered as the CIs or the CI events having the correlation, for example), 
identifying data points in the first group as abnormal data points (Jeong, fig. 10, par. [0167]-[0169], “… an exemplary technique of identifying an event correlation according to an exemplary embodiment of the present disclosure.” Where the CIs (for example, CI(2), CI(8), CI(7), CI(4), and CI(6)) within 10 minutes from Jul. 17, 2017 13:10:20 which is the occurrence time of the incident CI event may be considered as the CIs or the CI events having the correlation. The events CI(2), CI(8), CI(7), CI(4), and CI(6)) are interpreted to being identified, by the one or more processors, data points in the first group as abnormal data points). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Jeong that teaches technique for processing fault events of an IT system into Bowman that teaches classifying, and tracking abnormal data in a data stream. Additionally, this improves anomaly detection in network traffic data.
The motivation for doing so would be to define information between entities for a root cause analysis of fault which facilitate the management of the entities (Jeong par. [0009]). 

	As per claim 17, Bowman teaches a computer program product, comprising (Bowman, Abstract, “The present invention extends to methods, systems, and computer program products for detecting, classifying, and tracking abnormal data in a data stream.”): 
one or more computer-readable tangible storage media (Bowman, Column 9, Lines 23-25, “Computer storage media includes RAM, ROM, EEPROM, CD-ROM or other optical disk storage, magnetic disk storage or other magnetic storage devices, or any other medium”) and 
program instructions stored on at least one of the one or more computer-readable tangible storage media (Column, 9, Lines 10-13, “computer-readable media for carrying or storing computer-executable instructions and/or data structures.”), 
the program instructions executable by a processor to cause the processor to perform a method comprising (Bowman, fig. 4, Abstract, Column 23, Lines 60-64, “… method 400 for configuring neural networks to detect abnormalities during performance of a monitored system.” Wherein the method is interpreted as the computer-implemented method that uses a processor to be executed): 
classifying a plurality of data points collected at different time points into a plurality of groups, wherein each of the plurality of groups comprises either potential abnormal data points or potential normal data points (Bowman, fig. 1, Column 10, Lines 15-29, “… personal computers, desktop computers, laptop computers, message processors, hand-held devices …” wherein all the device herein has one or more processors. Further, Column 3, Lines 58-65, “The present invention extends to methods, systems, and computer program products for detecting, classifying, and tracking abnormal events and their relationships in a data stream. Embodiments of the invention include an integrated set of algorithms that facilitate detecting, characterizing and tracking abnormalities in real-time data streams based upon normal and abnormal historical data and on signature clusters labeled as predominantly normal or abnormal.” Wherein the real-time data streams are interpreted to be data streams collected in different time than the historical data. The data streams collected and the historical data are interpreted as the plurality of data points collected at different time points. The data streams collected and the historical data is classified as predominantly normal or abnormal. Wherein classification can be classified as normal or abdominal groups); 
determining a plurality of groups of potential abnormal data points from the plurality of groups (Bowman, Column 5, Lines 8-11, “The abnormality signatures are clustered based on similarities between abnormality signatures and then the clusters are probabilistically classified based upon known or conjectured abnormality cause types.” Wherein the abnormality signatures are clustered is interpreted as determined the plurality of groups of potential abnormal data points from the plurality of groups. Further, Column 8, Lines 5-10, “The abnormality signatures are classified into clusters based on similarities between abnormality signatures.”); 
However, it is noted that the prior art of Bowman does not explicitly teach “determining correlations between a first group of the plurality of groups of potential abnormal data points with other groups of potential abnormal data points; and in response to the first group of the plurality of groups of potential abnormal data points being uncorrelated to a majority of the other groups of potential abnormal data points based on the correlations, identifying data points in the first group as abnormal data points.”
On the other hand, in the same field of endeavor, Jeong teaches determining correlations between a first group of the plurality of groups of potential abnormal data points with other groups of potential abnormal data points (Jeong, fig. 8-11, par. [0118], [0167]-[0168], identifying an event correlation. Where the event correlation is determined between a group of CIs event occurred in a 10 minutes time frame and other CIs events occurred outside of the 10 minute time frame. Where the group of CIs event occurred in a 10 minutes time frame is interpreted as the first group of the plurality of groups of potential abnormal data points, and the other CIs events occurred outside of the 10 minute time frame is interpreted as the other groups of potential abnormal data points); and 
in response to the first group of the plurality of groups of potential abnormal data points being uncorrelated to a majority of the other groups of potential abnormal data points based on the correlations (Jeong, fig. 8-11, par. [0168], “CI(3) and CI(5)) which occur after 10 minutes from the occurrence time of the incident CI event may be considered as CIs or CI events which do not have a correlation.” Where the CI(3) and CI(5)) are interpreted as the CI(2), CI(8), CI(7), CI(4), and CI(6)) within 10 minutes from Jul. 17, 2017 13:10:20 which is the occurrence time of the incident CI event may be considered as the CIs or the CI events having the correlatione first group of the plurality of groups of potential abnormal data points being uncorrelated to a majority of the other groups of potential abnormal data points based on the correlations. Once CI(3) and CI(5)) is less events than the correlate events CI(2), CI(8), CI(7), CI(4), and CI(6)) within 10 minutes from Jul. 17, 2017 13:10:20 which is the occurrence time of the incident CI event may be considered as the CIs or the CI events having the correlation, for example), 
identifying data points in the first group as abnormal data points (Jeong, fig. 10, par. [0167]-[0169], “… an exemplary technique of identifying an event correlation according to an exemplary embodiment of the present disclosure.” Where the CIs (for example, CI(2), CI(8), CI(7), CI(4), and CI(6)) within 10 minutes from Jul. 17, 2017 13:10:20 which is the occurrence time of the incident CI event may be considered as the CIs or the CI events having the correlation. The events CI(2), CI(8), CI(7), CI(4), and CI(6)) are interpreted to being identified, by the one or more processors, data points in the first group as abnormal data points).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Jeong that teaches technique for processing fault events of an IT system into Bowman that teaches classifying, and tracking abnormal data in a data stream. Additionally, this improves anomaly detection in network traffic data.
The motivation for doing so would be to define information between entities for a root cause analysis of fault which facilitate the management of the entities (Jeong par. [0009]). 

7.	Claims 2-3, 8, 10-11, 16, and 18-19 are rejected under 35 U.S.C. § 103 as being unpatentable over Bowman et al. (US 8306931 B1) in view of Jeong et al. (US 20190079821 A1) in further view of Baradaran et al. (US 20170124478 A1).

As per claim 2, Bowman, and Jeong teach all the limitations as discussed in claim 1 above.  
However, it is noted that the combination  of the prior arts of Bowman, and Jeong do not explicitly teach “wherein classifying the plurality of data points into the plurality of groups comprises: classifying, by the one or more processors, the plurality of data points into the plurality of groups by using a k-means clustering algorithm, wherein either potential abnormal data points or potential normal data points comprised in each of the plurality of groups are collected within a respective time window.”
On the other hand, in the same field of endeavor, Baradaran teaches wherein classifying the plurality of data points into the plurality of groups comprises: 
classifying, by the one or more processors, the plurality of data points into the plurality of groups by using a k-means clustering algorithm (Baradaran, figs. 7B-C, par. [0249], [0260], “a K-means clustering algorithm. The present systems and methods may include injected outlier data points into the training dataset, and may apply a K-means clustering algorithm to calculate boundaries of one or more clusters in the data space between normal data points and abnormal data points.” Where calculate boundaries of one or more clusters in the data space between normal data points and abnormal data points is inherent to create a classification boundary of one or more clusters), 
wherein either potential abnormal data points or potential normal data points comprised in each of the plurality of groups are collected within a respective time window (Baradaran, figs. 5A-C, par. [0189], a predetermined amount of time is interpreted as the time that the potential abnormal data points or potential normal data points comprised in each of the plurality of groups are collected).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Baradaran that teaches detecting anomalies into the combination of Bowman that teaches classifying, and tracking abnormal data in a data stream, and Jeong that teaches technique for processing fault events of an IT system. Additionally, this improves anomaly detection in network traffic data.
The motivation for doing so would be to reduce a number of data points incorrectly determined to be normal, using the region defined by the first normalcy radius (Baradaran par. [0010]). 

As per claim 3, Bowman, and Jeong teach all the limitations as discussed in claim 1 above. 
Additionally, Baradaran teaches wherein determining the plurality of groups of potential abnormal data points from the plurality of groups comprises: 
determining, by the one or more processors, each of the plurality of groups of potential abnormal data points (Baradaran, fig. 7B, par. [0253], [0260]-[0261], fig. 7B, “defining which data points are normal or abnormal”. Mathematically, the training data may be, for example, expressed as: where T represents the total training dataset and may be a union of a set of abnormal data points of the original training data set O, a set of normal data points of the original training data set X, and the injected set of outliers Y. Where mathematically calculate and represent the set of abnormal data points is interpreted as the determining each of the plurality of groups of potential abnormal data points) based on a corresponding one of the plurality of groups comprising the potential abnormal data points (Baradaran, fig. 7B:735A, 7B:735B, par. [0260]-[0261], “an abnormal data point (O) located at the end of the normalcy radius 734A on the edge of the circular region 735A” Wherein the normalcy radius can be interpreted as the corresponding one of the plurality of groups comprising the potential abnormal data points); 
determining, by the one or more processors, whether each of the plurality of groups of potential abnormal data points is subject to a predetermined distribution (Baradaran, fig. 7B, par. [0264], [0277], “the normalcy calculator 710 may be configured to adjust the radius 734A defining the region 735A around the center 732 until a predetermined portion (e.g., 80-99%) of the artificial outliers 731′ (Y) are outside the region 735A” Where the predetermined portion (e.g., 80-99%) of the artificial outliers 731′ (Y) is interpreted as the predetermined distribution); and 
in response to a second group of the plurality of groups of potential abnormal data points being not subject to the predetermined distribution (Baradaran, fig. 7B, par. [0264], “boundary of the region 735B defined by the normalcy radius 734B is a predefined margin (e.g., a first margin 736) away from a known abnormal data point 731,” where the radius 734B is a predefined margin is interpreted as the second group of the plurality of groups of potential abnormal data points being not subject to the predetermined distribution), 
removing, by the one or more processors, the second group from the plurality of groups of potential abnormal data points (Baradaran, fig. 7B, par. [0277], “the normalcy calculator 710 may reduce or adjust the length of the outer radius 734A to the first normalcy radius 734B until a predetermined percentage (e.g., 100%, 95% or another portion) of the abnormal data points 731 and artificial outliers 731′ are excluded from the region 735B defined by the first normalcy radius 734B.” wherein the abnormal data points 731 and artificial outliers 731′ are excluded from the region 735B defined by the first normalcy radius 734B is interpreted as to removing, by the one or more processors, the second group from the plurality of groups of potential abnormal data points).

As per claim 8, Bowman, and Jeong teach all the limitations as discussed in claim 1 above. 
Additionally, Baradaran teaches further comprising: determining, by the one or more processors, a group of potential normal data points based on one of the plurality of groups comprising the potential normal data points (Baradaran, fig. 7B, par. [0253], [0266], “The set of normal data points of the original training data set X may comprise M data points.” Where a ratio or percentage of normal data points 733 versus the abnormal data points 731 and/or artificial outliers 731′ is determined. Where the set of normal data points of the original training data set X is interpreted as the group of potential normal data points based on one of the plurality of groups comprising the potential normal data points);
determining, by the one or more processors, a normal data range, based on an average value of the group of potential normal data points and a standard deviation of the group of potential normal data points (Baradaran, fig. 7:734B, par. [0264], “determine the normalcy radius 734B such that the circumference or boundary of the region 735B defined by the normalcy radius 734B is a predefined margin (e.g., a first margin 736) away from a known abnormal data point 731, a second margin away 738 away from an artificial outlier 731′, and/or a third margin 740 away from a normal data point 733.” Where the normalcy radius 734B is interpreted as the normal data range. Where the predefined margin is interpreted as the   average value of the group of potential normal data points, and the second margin away is interpreted as the standard deviation of the group of potential normal data points); and 
in response to a data point in the group of potential normal data points falling outside the normal data range (Baradaran, fig. 7, par. [0266], “adjust the distance of the radius 734A until the change in the number of data points 731, 731′, and/or 733 is below a predefined threshold.” The adjust the distance of the radius is interpreted to be in response to a data point in the group of potential normal data points falling outside the normal data range),
identifying, by the one or more processors, the data point as an abnormal data point (Baradaran, fig. 7B, par. [0249], “identify abnormal data point(s)” Where the data points is interpreted to being identified in the first group as abnormal data points).

As per claim 10, Bowman, and Jeong teach all the limitations as discussed in claim 9 above.  
However, it is noted that the combination of the prior arts of Bowman, and Jeong do not explicitly teach “wherein classifying the plurality of data points into the plurality of groups comprises: classifying the plurality of data points into the plurality of groups by using a k-means clustering algorithm, wherein either potential abnormal data points or potential normal data points comprised in each of the plurality of groups are collected within a respective time window.”
On the other hand, in the same field of endeavor, Baradaran teaches wherein classifying the plurality of data points into the plurality of groups comprises: classifying the plurality of data points into the plurality of groups by using a k-means clustering algorithm (Baradaran, figs. 7B-C, par. [0249], [0260], “a K-means clustering algorithm. The present systems and methods may include injected outlier data points into the training dataset, and may apply a K-means clustering algorithm to calculate boundaries of one or more clusters in the data space between normal data points and abnormal data points.” Where calculate boundaries of one or more clusters in the data space between normal data points and abnormal data points is inherent to create a classification boundary of one or more clusters), 
wherein either potential abnormal data points or potential normal data points comprised in each of the plurality of groups are collected within a respective time window (Baradaran, figs. 5A-C, par. [0189], a predetermined amount of time is interpreted as the time that the potential abnormal data points or potential normal data points comprised in each of the plurality of groups are collected). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Baradaran that teaches detecting anomalies into the combination of Bowman that teaches classifying, and tracking abnormal data in a data stream, and Jeong that teaches technique for processing fault events of an IT system. Additionally, this improves anomaly detection in network traffic data.
The motivation for doing so would be to reduce a number of data points incorrectly determined to be normal, using the region defined by the first normalcy radius (Baradaran par. [0010]). 

As per claim 11, Bowman, and Jeong teach all the limitations as discussed in claim 9 above. 
Additionally, Baradaran teaches wherein determining the plurality of groups of potential abnormal data points from the plurality of groups comprises: determining each of the plurality of groups of potential abnormal data points (Baradaran, fig. 7B, par. [0253], [0260]-[0261], fig. 7B, “defining which data points are normal or abnormal”. Mathematically, the training data may be, for example, expressed as: where T represents the total training dataset and may be a union of a set of abnormal data points of the original training data set O, a set of normal data points of the original training data set X, and the injected set of outliers Y. Where mathematically calculate and represent the set of abnormal data points is interpreted as the determining each of the plurality of groups of potential abnormal data points) based on a corresponding one of the plurality of groups comprising the potential abnormal data points (Baradaran, fig. 7B:735A, 7B:735B, par. [0260]-[0261], “an abnormal data point (O) located at the end of the normalcy radius 734A on the edge of the circular region 735A” Wherein the normalcy radius can be interpreted as the corresponding one of the plurality of groups comprising the potential abnormal data points); 
determining whether each of the plurality of groups of potential abnormal data points is subject to a predetermined distribution (Baradaran, fig. 7B, par. [0264], [0277], “the normalcy calculator 710 may be configured to adjust the radius 734A defining the region 735A around the center 732 until a predetermined portion (e.g., 80-99%) of the artificial outliers 731′ (Y) are outside the region 735A” Where the predetermined portion (e.g., 80-99%) of the artificial outliers 731′ (Y) is interpreted as the predetermined distribution); and 
in response to a second group of the plurality of groups of potential abnormal data points being not subject to the predetermined distribution (Baradaran, fig. 7B, par. [0264], “boundary of the region 735B defined by the normalcy radius 734B is a predefined margin (e.g., a first margin 736) away from a known abnormal data point 731,” where the radius 734B is a predefined margin is interpreted as the second group of the plurality of groups of potential abnormal data points being not subject to the predetermined distribution), 
removing the second group from the plurality of groups of potential abnormal data points (Baradaran, fig. 7B, par. [0277], “the normalcy calculator 710 may reduce or adjust the length of the outer radius 734A to the first normalcy radius 734B until a predetermined percentage (e.g., 100%, 95% or another portion) of the abnormal data points 731 and artificial outliers 731′ are excluded from the region 735B defined by the first normalcy radius 734B.” wherein the abnormal data points 731 and artificial outliers 731′ are excluded from the region 735B defined by the first normalcy radius 734B is interpreted as to removing, by the one or more processors, the second group from the plurality of groups of potential abnormal data points).

As per claim 16, Bowman, and Jeong teach all the limitations as discussed in claim 9 above. 
Additionally, Baradaran teaches determining a group of potential normal data points based on one of the plurality of groups comprising the potential normal data points (Baradaran, fig. 7B, par. [0253], [0266], “The set of normal data points of the original training data set X may comprise M data points.” Where a ratio or percentage of normal data points 733 versus the abnormal data points 731 and/or artificial outliers 731′ is determined. Where the set of normal data points of the original training data set X is interpreted as the group of potential normal data points based on one of the plurality of groups comprising the potential normal data points); 
determining, based on an average value of the group of potential normal data points and a standard deviation of the group of potential normal data points, a normal data range (Baradaran, fig. 7:734B, par. [0264], “determine the normalcy radius 734B such that the circumference or boundary of the region 735B defined by the normalcy radius 734B is a predefined margin (e.g., a first margin 736) away from a known abnormal data point 731, a second margin away 738 away from an artificial outlier 731′, and/or a third margin 740 away from a normal data point 733.” Where the normalcy radius 734B is interpreted as the normal data range. Where the predefined margin is interpreted as the   average value of the group of potential normal data points, and the second margin away is interpreted as the standard deviation of the group of potential normal data points); and 
in response to a data point in the group of potential normal data points falling outside the normal data range (Baradaran, fig. 7, par. [0266], “adjust the distance of the radius 734A until the change in the number of data points 731, 731′, and/or 733 is below a predefined threshold.” The adjust the distance of the radius is interpreted to be in response to a data point in the group of potential normal data points falling outside the normal data range), 
identifying the data point as an abnormal data point (Baradaran, fig. 7B, par. [0249], “identify abnormal data point(s)” Where the data points is interpreted to being identified in the first group as abnormal data points).

As per claim 18, Bowman, and Jeong teach all the limitations as discussed in claim 17 above.  
However, it is noted that the combination of the prior arts of Bowman, and Jeong do not explicitly teach “wherein classifying the plurality of data points into the plurality of groups comprises: classifying the plurality of data points into the plurality of groups by using a k-means clustering algorithm, wherein either potential abnormal data points or potential normal data points comprised in each of the plurality of groups are collected within a respective time window.”
On the other hand, in the same field of endeavor, Baradaran teaches wherein classifying the plurality of data points into the plurality of groups comprises: classifying the plurality of data points into the plurality of groups by using a k-means clustering algorithm (Baradaran, figs. 7B-C, par. [0249], [0260], “a K-means clustering algorithm. The present systems and methods may include injected outlier data points into the training dataset, and may apply a K-means clustering algorithm to calculate boundaries of one or more clusters in the data space between normal data points and abnormal data points.” Where calculate boundaries of one or more clusters in the data space between normal data points and abnormal data points is inherent to create a classification boundary of one or more clusters), 
wherein either potential abnormal data points or potential normal data points comprised in each of the plurality of groups are collected within a respective time window (Baradaran, figs. 5A-C, par. [0189], a predetermined amount of time is interpreted as the time that the potential abnormal data points or potential normal data points comprised in each of the plurality of groups are collected). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Baradaran that teaches detecting anomalies into the combination of Bowman that teaches classifying, and tracking abnormal data in a data stream, and Jeong that teaches technique for processing fault events of an IT system. Additionally, this improves anomaly detection in network traffic data.
The motivation for doing so would be to reduce a number of data points incorrectly determined to be normal, using the region defined by the first normalcy radius (Baradaran par. [0010]). 

As per claim 19, Bowman, and Jeong teach all the limitations as discussed in claim 17 above. 
Additionally, Baradaran teaches wherein determining the plurality of groups of potential abnormal data points from the plurality of groups comprises: 
determining each of the plurality of groups of potential abnormal data points (Baradaran, fig. 7B, par. [0253], [0260]-[0261], fig. 7B, “defining which data points are normal or abnormal”. Mathematically, the training data may be, for example, expressed as: where T represents the total training dataset and may be a union of a set of abnormal data points of the original training data set O, a set of normal data points of the original training data set X, and the injected set of outliers Y. Where mathematically calculate and represent the set of abnormal data points is interpreted as the determining each of the plurality of groups of potential abnormal data points) based on a corresponding one of the plurality of groups comprising the potential abnormal data points (Baradaran, fig. 7B:735A, 7B:735B, par. [0260]-[0261], “an abnormal data point (O) located at the end of the normalcy radius 734A on the edge of the circular region 735A” Wherein the normalcy radius can be interpreted as the corresponding one of the plurality of groups comprising the potential abnormal data points); 
determining whether each of the plurality of groups of potential abnormal data points is subject to a predetermined distribution (Baradaran, fig. 7B, par. [0264], [0277], “the normalcy calculator 710 may be configured to adjust the radius 734A defining the region 735A around the center 732 until a predetermined portion (e.g., 80-99%) of the artificial outliers 731′ (Y) are outside the region 735A” Where the predetermined portion (e.g., 80-99%) of the artificial outliers 731′ (Y) is interpreted as the predetermined distribution); and 
in response to a second group of the plurality of groups of potential abnormal data points being not subject to the predetermined distribution (Baradaran, fig. 7B, par. [0264], “boundary of the region 735B defined by the normalcy radius 734B is a predefined margin (e.g., a first margin 736) away from a known abnormal data point 731,” where the radius 734B is a predefined margin is interpreted as the second group of the plurality of groups of potential abnormal data points being not subject to the predetermined distribution), 
removing the second group from the plurality of groups of potential abnormal data points (Baradaran, fig. 7B, par. [0277], “the normalcy calculator 710 may reduce or adjust the length of the outer radius 734A to the first normalcy radius 734B until a predetermined percentage (e.g., 100%, 95% or another portion) of the abnormal data points 731 and artificial outliers 731′ are excluded from the region 735B defined by the first normalcy radius 734B.” wherein the abnormal data points 731 and artificial outliers 731′ are excluded from the region 735B defined by the first normalcy radius 734B is interpreted as to removing, by the one or more processors, the second group from the plurality of groups of potential abnormal data points).

8.	Claims 4-6, 12-14, and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over Bowman et al. (US 8306931 B1) in view of Jeong et al. (US 20190079821 A1) in further view of Baradaran et al. (US 20170124478 A1) still in further view of Howard (US 20180338715 A1).

As per claim 4, Bowman, Jeong, and Baradaran teach all the limitations as discussed in claim 3 above.  
However, it is noted that the combination of the prior arts of Bowman, Jeong, and Baradaran do not explicitly teach “wherein the predetermined distribution is a Gaussian distribution.”
On the other hand, in the same field of endeavor, Howard teaches wherein the predetermined distribution is a Gaussian distribution (Howard, par. [0029], a Gaussian envelope. Wherein the Gaussian envelope is interpreted as the Gaussian distribution). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Howard that teaches performing Bayesian assessment of real-world behavior during multitasking into the combination of Bowman that teaches classifying, and tracking abnormal data in a data stream, Jeong that teaches technique for processing fault events of an IT system, and Baradaran that teaches detecting anomalies. Additionally, this improves anomaly detection in network traffic data.
The motivation for doing so would be to provide an early detection of cognitive based on analyzes of capture sensor anomaly data (Howard par. [0003]). 

As per claim 5, Bowman, Jeong, and Baradaran teach all the limitations as discussed in claim 3 above. 
Additionally, Baradaran teaches wherein determining whether each of the plurality of groups of potential abnormal data points is subject to the predetermined distribution comprises: performing, by the one or more processors, a Kolmogorov-Smirnov test on each of the plurality of groups of potential abnormal data points (Howard, fig. 4, par. [0037], “Statistical analysis may be applied to the results. For example, the Kolmogorov-Smirnov test may show that median frequency (f.sub.m) data is not normally distributed (p<0.01) for both the hand trajectories and accelerations.” Where the Kolmogorov-Smirnov test is inherent to being performed in order to show that median frequency (f.sub.m) data is not normally distributed (p<0.01) for both the hand trajectories and accelerations).

As per claim 6, Bowman, Jeong, and Baradaran teach all the limitations as discussed in claim 3 above. 
Additionally, Baradaran teaches wherein determining whether each of the plurality of groups of potential abnormal data points is subject to the predetermined distribution comprises: generating, by the one or more processors, a Q-Q graph based on each of the plurality of groups of potential abnormal data points (Howard, fig. 4, par. [0037], “Q-Q (quantile-quantile) plots may further confirm a non-Gaussian distribution with zero mean and unit variance.” Wherein the Q-Q (quantile-quantile) plots are interpreted as the Q-Q graph. Where the Q-Q (quantile-quantile) plots is inherent to be generated as illustrated in fig. 4); and 
	determining, by the one or more processors, whether each of the plurality of groups of potential abnormal data points is subject to the predetermined distribution based on the Q-Q graph (Howard, fig. 4, par. [0037], “The Q-Q plots may be used to visually check for normality, as shown in FIG. 4. In the examples shown in FIG. 4, Q-Q plots showing the data across the four conditions for hand trajectories 402 and accelerations 404 are shown.” Wherein the Q-Q plots may be used to visually check for normality he Q-Q plots may be used to visually check for normality is interpreted as the determining whether each of the plurality of groups of potential abnormal data points is subject to the predetermined distribution based on the Q-Q graph. The visually check for normality is inherent to confirm/find potential abnormal data points is subject to the predetermined distribution based on the Q-Q graph if it exists).

As per claim 12, Bowman, Jeong, and Baradaran teach all the limitations as discussed in claim 11 above.  
However, it is noted that the combination of the prior arts of Bowman, Jeong, and Baradaran do not explicitly teach “wherein the predetermined distribution is a Gaussian distribution.”
On the other hand, in the same field of endeavor, Howard teaches wherein the predetermined distribution is a Gaussian distribution (Howard, par. [0029], a Gaussian envelope. Wherein the Gaussian envelope is interpreted as the Gaussian distribution). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Howard that teaches performing Bayesian assessment of real-world behavior during multitasking into the combination of Bowman that teaches classifying, and tracking abnormal data in a data stream, Jeong that teaches technique for processing fault events of an IT system, and Baradaran that teaches detecting anomalies. Additionally, this improves anomaly detection in network traffic data.
The motivation for doing so would be to provide an early detection of cognitive based on analyzes of capture sensor anomaly data (Howard par. [0003]). 


As per claim 13, Bowman, Jeong, and Baradaran teach all the limitations as discussed in claim 11 above. 
	Additionally, Baradaran teaches wherein determining whether each of the plurality of groups of potential abnormal data points is subject to the predetermined distribution comprises: performing a Kolmogorov-Smirnov test on each of the plurality of groups of potential abnormal data points (Howard, fig. 4, par. [0037], “Statistical analysis may be applied to the results. For example, the Kolmogorov-Smirnov test may show that median frequency (f.sub.m) data is not normally distributed (p<0.01) for both the hand trajectories and accelerations.” Where the Kolmogorov-Smirnov test is inherent to being performed in order to show that median frequency (f.sub.m) data is not normally distributed (p<0.01) for both the hand trajectories and accelerations).

As per claim 14, Bowman, Jeong, and Baradaran teach all the limitations as discussed in claim 11 above. 
Additionally, Baradaran teaches wherein determining whether each of the plurality of groups of potential abnormal data points is subject to the predetermined distribution comprises: generating a Q-Q graph based on each of the plurality of groups of potential abnormal data points (Howard, fig. 4, par. [0037], “Q-Q (quantile-quantile) plots may further confirm a non-Gaussian distribution with zero mean and unit variance.” Wherein the Q-Q (quantile-quantile) plots are interpreted as the Q-Q graph. Where the Q-Q (quantile-quantile) plots is inherent to be generated as illustrated in fig. 4); and 
determining whether each of the plurality of groups of potential abnormal data points is subject to the predetermined distribution based on the Q-Q graph (Howard, fig. 4, par. [0037], “The Q-Q plots may be used to visually check for normality, as shown in FIG. 4. In the examples shown in FIG. 4, Q-Q plots showing the data across the four conditions for hand trajectories 402 and accelerations 404 are shown.” Wherein the Q-Q plots may be used to visually check for normality he Q-Q plots may be used to visually check for normality is interpreted as the determining whether each of the plurality of groups of potential abnormal data points is subject to the predetermined distribution based on the Q-Q graph. The visually check for normality is inherent to confirm/find potential abnormal data points is subject to the predetermined distribution based on the Q-Q graph if it exists). 

As per claim 20, Bowman, Jeong, and Baradaran teach all the limitations as discussed in claim 19 above.  
However, it is noted that the combination of the prior arts of Bowman, Jeong, and Baradaran do not explicitly teach “wherein the predetermined distribution is a Gaussian distribution.”
On the other hand, in the same field of endeavor, Howard teaches wherein the predetermined distribution is a Gaussian distribution (Howard, par. [0029], a Gaussian envelope. Wherein the Gaussian envelope is interpreted as the Gaussian distribution). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Howard that teaches performing Bayesian assessment of real-world behavior during multitasking into the combination of Bowman that teaches classifying, and tracking abnormal data in a data stream, Jeong that teaches technique for processing fault events of an IT system, and Baradaran that teaches detecting anomalies. Additionally, this improves anomaly detection in network traffic data.
The motivation for doing so would be to provide an early detection of cognitive based on analyzes of capture sensor anomaly data (Howard par. [0003]). 

9.	Claims 7, and 15 are rejected under 35 U.S.C. § 103 as being unpatentable over Bowman et al. (US 8306931 B1) in view of Jeong et al. (US 20190079821 A1) in further view of Howard (US 20180338715 A1).

As per claim 7, Bowman, and Jeong teach all the limitations as discussed in claim 1 above.  
However, it is noted that the combination of the prior arts of Bowman, and Jeong do not explicitly teach “wherein determining the correlations among the plurality of groups of potential abnormal data points comprises: determining, by the one or more processors, the correlations among the plurality of groups of potential abnormal data points by performing an Analysis of Variance on the plurality of groups of potential abnormal data points.”
On the other hand, in the same field of endeavor, Howard teaches wherein determining the correlations among the plurality of groups of potential abnormal data points comprises: determining, by the one or more processors, the correlations among the plurality of groups of potential abnormal data points by performing an Analysis of Variance on the plurality of groups of potential abnormal data points (Howard, fig. 5, par. [0038], [0041], “A rank transformation procedure may be used in order to apply an analysis of variance on the data, with groups consisting of the 4 conditions (single task, dual with speech task, dual with Stroop task, and triple task). The ranked f.sub.m may be used as the dependent variable.” Where the analysis of variance on the data is interpreted as the performing an Analysis of Variance on the plurality of groups of potential abnormal data points. The analysis of variance is determining differences/correlations present between the data. For example, ranked analysis of variance may show no significant difference between conditions for hand trajectory (F(3,195)=0.3170, p=0.81) and acceleration (F(3,195)=2.556, p=0.06).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Howard that teaches performing Bayesian assessment of real-world behavior during multitasking into the combination of Bowman that teaches classifying, and tracking abnormal data in a data stream, and Jeong that teaches technique for processing fault events of an IT system. Additionally, this improves anomaly detection in network traffic data.
The motivation for doing so would be to provide an early detection of cognitive based on analyzes of capture sensor anomaly data (Howard par. [0003]). 

As per claim 15, Bowman, and Jeong teach all the limitations as discussed in claim 9 above.  
However, it is noted that the combination of the prior arts of Bowman, and Jeong do not explicitly teach “wherein determining the correlations among the plurality of groups of potential abnormal data points comprises: determining, by the one or more processors, the correlations among the plurality of groups of potential abnormal data points by performing an Analysis of Variance on the plurality of groups of potential abnormal data points.”
On the other hand, in the same field of endeavor, Howard teaches wherein determining the correlations among the plurality of groups of potential abnormal data points comprises: determining, by the one or more processors, the correlations among the plurality of groups of potential abnormal data points by performing an Analysis of Variance on the plurality of groups of potential abnormal data points (Howard, fig. 5, par. [0038], [0041], “A rank transformation procedure may be used in order to apply an analysis of variance on the data, with groups consisting of the 4 conditions (single task, dual with speech task, dual with Stroop task, and triple task). The ranked f.sub.m may be used as the dependent variable.” Where the analysis of variance on the data is interpreted as the performing an Analysis of Variance on the plurality of groups of potential abnormal data points. The analysis of variance is determining differences/correlations present between the data. For example, ranked analysis of variance may show no significant difference between conditions for hand trajectory (F(3,195)=0.3170, p=0.81) and acceleration (F(3,195)=2.556, p=0.06).).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Howard that teaches performing Bayesian assessment of real-world behavior during multitasking into the combination of Bowman that teaches classifying, and tracking abnormal data in a data stream, and Jeong that teaches technique for processing fault events of an IT system. Additionally, this improves anomaly detection in network traffic data.
The motivation for doing so would be to provide an early detection of cognitive based on analyzes of capture sensor anomaly data (Howard par. [0003]). 

Prior Art of Record
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Li et al. (US 20190236114 A1), teaches determining abnormal data.
Bauer et al. (US 20180119138 A1), teaches a deep scanning mutagenesis library to interrogate phenotypic changes in a population of cells comprising a plurality of CRISPR-Cas system guide RNAs targeting genomic sequences.
Loken et al. (US 20060263833 A1), teaches multi-dimensional analysis of measured cell characteristics.

Response to Arguments
11. 	The objections of claims 1, 9, and 17 are withdrawn (Applicant Arguments, page 2).

	In the previous office correspondence, the Examiner did not provide the prior art of Howard (US 20180338715 A1), (Applicant Arguments, page 2-4). To correct the issue the prior art has now been provided, see the rejections above.  

Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehichioya, Fred can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2168

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168